Hinman, J.
If the expression, “and Foot knew it,” in that part of the charge of the court below, where the jury were told, that, “if Lee was restricted in his agency, and Foot knew it, &c.,” could have led the jury to suppose, that it was necessary for the protection of the principal, that the person who deals with a special agent, should have knowledge of such agent’s limited powers; and if this, under the circumstances of the case, could have altered, or in any way affected, the verdict, to the prejudice of the defendants; then, without doubt, the charge cannot be supported, and the defendants are entitled to a new trial. But the sentence in which this expression appears, cannot be taken by itself, disconnected with the rest of the charge, with the subject matter of the suit, and with the claims of the parties before the court; but the whole charge must be taken together, and construed in reference to the case before the court, and the claims of the parties touching it. Could then the jury have been misled, by this proposition?
*456By looking through the motion, it will be seen, that Foot’s knowledge of Lee's agency was no otherwise a question in the case, than as the defendants, for the purpose of showing, that Foot did not stand in the position of a bona fide purchaser of Lee, as the general owner of the property, but that he in fact purchased of English and Mix, through Lee, as their agent, claimed, that Foot knew of the assignment of the property originally from Lee to English and Mix; that he knew that Lee, after the assignment, was their agent; and that he ever dealt with Lee, as such agent: and the defendants did not claim, that Foot was to be considered as dealing with English and Mix, unless he knew, that Lee was their agent. It was in reference to this claim of the defendants, that this part of the charge was given. So far, then, as the case was concerned, nothing depended upon Foot's knowledge, except the agency of Lee, which, under the peculiar circumstances of the case, did, in some measure, depend upon it.
English and Mix’s relation to the property was such, and their title to it was in such a condition, that they did not choose to rest their claim to it, and, of course, their claim to defeat the title of the plaintiffs through Foot, upon their abstract title alone. But they chose to place their case upon the ground, that they had a title, which Foot recognized; that he bought the property of them, and not of Lee, well knowing of their title, and the extent of Lee's authority to sell, as their agent; and having placed their case on that ground, they cannot now be permitted to assume an entirely different position in regard to it. Had their title been such as to have made it safe for them to rest their case on it, irrespective of the recognition of Foot, when he dealt with Lee for the purchase, it would have been the duty of the court, if requested, to instruct the jury, that Lee could not deprive them of their title, by a sale, unless he was authorized by them so to do; and that Foot’s want of knowledge of the powers of Lee, as agent, could make no difference in the case. Had such been the claim, and had the case laid any foundation for it, without doubt, the court would have been bound to recognize the law as the defendants claim it. It is enough, that the court does not lay down any erroneous proposition, by which the jury may be misled, nor omit to charge them on a point that may be material, when requested so to do. Because a mere ab*457stract proposition, which can have no effect upon the finding, gets incorporated into the charge, this is no ground for a new trial. To hold that it is, would be to require, in the instructions of the court to the jury, as great, or greater accuracy, than is required in a special plea.
It was said, though not much insisted on, that the court erred in charging the jury, that the subsequent ratification of Lee, of the wrongful acts of Foot in taking possession of the carriage, would, under certain circumstances, be equivalent to a previous delivery. That part of the charge which is here complained of, is substantially this;—that if Foot purchased of Lee, as the general owner, supposing him to be such, and if English & Mix, after the assignment to them, permitted Lee to remain in possession, and to hold himself out to the world as the owner; and Foot purchased while Lee was so holding himself out as owner; and after he had obtained possession and sold it to the plaintiffs, if Lee assented thereto, and ratified the same; then the plaintiff had acquired a good title. This clearly is nothing more than saying, that the owner of a chattel, who has sold, but not delivered it, can sanction and ratify an unauthorized possession of it, acquired by the purchaser. And if Lee, as owner, had authority to deliver the carriage, it is not easy to see, why he could not assent to the possession previously acquired by Foot.
We do not, therefore, think there was any error in the charge, on account of which a new trial ought to be granted.
In this opinion the other Judges concurred.
New trial not to be granted.